Title: General Orders, 21 October 1780
From: Washington, George
To: 


                  
                     Head Quarters Totowa Saturday October 21st
                        1780
                     Parole Corsica
                     Countersigns R. U.
                     Watchword Caution
                  
                  For the day TomorrowBrigadier General
                     WayneLieutenant Colonel Commandant ButlerLieutenant Colonel HoldridgeMajor PriorBrigade Major PettingalBrigade returns of Shoes actually wanting by the Artillery and
                     Infantry regimentally digested to be made tomorrow at orderly time. The
                     Draughts are not to be included.
               